DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
2.	Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-10 A method for implanting a graft in a blood vessel of a patient, classified in A61F2/89. 
II. Claims 11-20 A deployment tool for implanting a graft in a blood vessel of a patient through an opening in a wall of the blood vessel, classified in A61F 2/07. 
The inventions are independent or distinct, each from the other because:
3.	Inventions I and II are related as products and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  Invention II can be practiced with another method that does not require the step of advancing the deployment tool to insert the first end of the graft through an opening in a wall of the blood vessel; removing the sheath from the graft; and expanding at least the first end of the graft to secure the graft within the blood vessel as required by invention I. The product can be used in a process having a securing means that does not require expansion of the first end of the vascular graft.
4.	Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
•the inventions have acquired a separate status in the art in view of their different classification
•the inventions have acquired a separate status in the art due to their recognized divergent subject matter
•the inventions require a different field of search (e.g., searching different classes /subclasses or electronic resources, or employing different search strategies or search queries).
5.	During a telephone conversation with attorney of record Todd Noah on 06/29/2022 a provisional election was made without clear indication of traverse or non-traversal to prosecute the invention of Invention 2, claims 11-20.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 1-10 withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention. Applicant may reply with decision on traversal in reply to this office action.

Claim Objections
6.	Claim 13 objected to because of the following informalities:  
Claim 13, line 1, “of claim 121” should read either “of claim 12” or “of claim 11”
Appropriate correction is required.


Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bruszewski et al. U.S. Publication No. (20090125097) in view of Leopold et al. U.S. Patent No. (6352561). 
Regarding Claim 11, Bruszewski discloses a deployment tool (Figure 2 #200) for implanting a graft in a blood vessel of a patient through an opening in a wall of the blood vessel, comprising: a mandrel (Figure 1 #117) comprising a dilator tip (Figure 2 #208) at a distal end of the mandrel and an inner passage (Figure 8 #802) defined through the dilator tip; a graft (Figure 1 #102) having a first end and a second end, at least part of which is placed about the mandrel; and but does not disclose a sheath wrapped about at least part of the graft, wherein the graft is compressed at least partially against the mandrel by the sheath to an insertion diameter.  
Leopold teaches an implant deployment apparatus with a sheath (Figure 1 #102) wrapped about at least part of the graft (Figure 1 #106), wherein the graft is compressed at least partially against the mandrel by the sheath to an insertion diameter (Column 2 lines 57-66).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bruszewski in view of Leopold to have an implant deployment apparatus with a sheath wrapped about at least part of the graft, wherein the graft is compressed at least partially against the mandrel by the sheath to an insertion diameter in order to maintain the stent in a collapsed configuration until delivery (Column 3 lines 13-23).  
Regarding Claim 12, Bruszewski discloses the deployment tool of claim 11, further comprising a needle (Figure 1 #116) that is advanceable beyond the dilator tip (Paragraph [0011] lines 10-15).  
Regarding Claim 13, Bruszewski discloses the deployment tool of claim 121, wherein the needle is biased proximally in a retracted configuration (Paragraph [0088]-[0089]).
Regarding Claim 14, Bruszewski discloses the deployment tool of claim 13, wherein the needle is coupled (Paragraph [0087] lines 7-9) to a needle actuator (Figure 23 #2300) positioned proximal to the mandrel.  
Regarding Claim 15, Bruszewski discloses the deployment tool of claim 13, wherein distal motion (Paragraph [0088]-[0089]) of the needle actuator (Figure 23 #2300) causes the needle to extend beyond the dilator tip (Figure 2 #208).  
Regarding Claim 16, Bruszewski discloses the deployment tool of claim 11, further comprising a guidewire (Figure 1 #122) that is advanceable beyond the dilator tip (Figure 2 #208).
Regarding Claim 17, Bruszewski discloses the deployment tool of claim 12, further comprising a guidewire (Figure 1 #122) disposed within a lumen (Paragraph [0008] lines 4-5) therein of the needle (Figure 1 #116).  
Regarding Claim 18, Bruszewski discloses the deployment tool of claim 17, wherein the needle (Figure 1 #116) is selectively extensible outward from the inner passage, and wherein the guidewire (Figure 1 #122) passes through the lumen (Paragraph [0007] lines 6-8) of the needle.
Regarding Claim 19, Bruszewski discloses the deployment tool of claim 11, wherein the sheath comprises opposing lateral edges releasably secured to each other when the sheath compresses the graft against the mandrel.  
Leopold teaches the sheath (Figure 1 #102) comprises opposing lateral edges (Figure 2 #122 and fig. 7) releasably secured to each other when the sheath compresses the graft against the mandrel (Column 2 lines 57-66).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bruszewski in view of Leopold to have the sheath comprises opposing lateral edges releasably secured to each other when the sheath compresses the graft against the mandrel to maintain the stent in a collapsed configuration until delivery wherein the sheath can be easily removed (Column 3 lines 13-23).   
Regarding Claim 20, Bruszewski discloses the deployment tool of claim 19, wherein the opposing lateral edges are releasably attached together by a pull wire.
Leopold teaches the opposing lateral edges (Figure 2 #122) are releasably attached together by a pull wire (Figure 2 #104, fig. 7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bruszewski in view of Leopold to have the opposing lateral edges are releasably attached together by a pull wire in order to maintain the stent in a collapsed configuration until delivery for ease of delivery (Column 3 lines 13-23).      

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIHRET TAFESSE whose telephone number is (571)272-9054. The examiner can normally be reached Monday-Friday 7:30-4:45.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on (571) 270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MIHRET TAFESSE/Examiner, Art Unit 3774                                                                                                                                                                                                        
/Jennifer Dieterle/Supervisory Patent Examiner, Art Unit 3774